Citation Nr: 0902538	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  97-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture, right ankle, post operative status, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to May 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The issue of entitlement to an increased rating 
for postoperative residuals of a right ankle fracture was 
remanded by the Board in December 1998 and in January 2000, 
but was not returned to the Board for a decision before the 
veteran filed another claim for increase in December 2005.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The issues of an increased rating for residuals of a 
fracture, right ankle, post operative status and TDIU being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran has Level II right ear hearing acuity and Level 
II left ear hearing acuity.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a compensable rating at 
any time since the grant of service connection, staged 
ratings are inappropriate here.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 
(2008).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and Analysis

The veteran submitted his claim for service connection for 
bilateral hearing loss in August 2007.  An October 2007 
Rating Decision granted the veteran service connection for 
bilateral hearing loss and assigned an initial zero percent 
rating.  The veteran has appealed this noncompensable rating.

VA treatment records from 2005 to 2008 do not contain 
audiometric data that would warrant a compensable evaluation 
for the veteran's bilateral hearing loss.  

A September 2007 VA audiological examination report shows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
60
55
LEFT
25
30
60
60

The right ear average puretone threshold was 43 decibels and 
speech recognition was 84 percent.  Under Table VI, such 
hearing acuity is considered Level II.  The left ear average 
puretone threshold was 44 decibels and speech recognition was 
84 percent.  Under Table VI, such hearing acuity is 
considered Level II.  Combining the hearing level 
designations for the two ears under Table VII results in a 
zero percent rating under Code 6100.  38 C.F.R. § 4.85, Table 
VII.

In this case the veteran is not shown to have an exceptional 
pattern of hearing impairment as described by 38 C.F.R. 
§ 4.86.

The veteran submitted a December 2007 private audiogram; an 
audiology evaluation should include a Maryland CNC speech 
discrimination test and a puretone audiometry test, however.  
There is no narrative attached with the private audiogram, 
which limits its probative value for the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data).  In addition, 
the report contains no Maryland CNC speech discrimination 
test results that can be used for evaluation and rating 
purposes.  The hearing health report affixed to the audiogram 
also contains a notation that the test results are suspect 
and contain false positives and negatives.  Therefore, taking 
into account the above, the Board finds no probative value in 
this evidence.

During his October 2008 hearing, the veteran testified that 
he cannot hear much even with his hearing aids in.  He does 
not have trouble using the telephone but hears a lot of 
whistling sounds in his ear.  He also has to turn up the 
television to a loud volume in order to hear it.  The veteran 
feels that he should be at a compensable level for the degree 
of hearing loss he currently suffers from.  

The veteran's bilateral hearing loss is insufficient to 
establish entitlement to a compensable rating because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Consequently, since the grant of service connection the Board 
finds that the disability picture for the veteran's service-
connected bilateral hearing loss does not more nearly 
approximate the criteria for a 10 percent rating than those 
for a noncompensable rating.  See Fenderson, supra.  The 
veteran has met the criteria for a noncompensable rating and 
no higher; a compensable rating is not warranted.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an August 2007 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This August 2007 letter provided notice 
of the evidence and information necessary for establishing an 
initial rating.  See Dingess.  The veteran was also given 
notice of his and VA's respective responsibilities, and of 
the evidence needed for assignment of a higher disability 
evaluation, by letters in December 2007 and May 2008.  A 
March 2008 statement of the case (SOC) and July 2008 
supplemental statement of the case (SSOC) also explained what 
specific regulatory provisions govern his disability and why 
an increased rating remained denied.  The Board concludes 
that VA has met its duty to notify the veteran.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence.  The record contains 
his service treatment records and VA records, as well as the 
available private records identified by the veteran that he 
authorized VA to obtain.  The veteran was also given a VA 
examination in connection with his appeal.  The veteran 
testified in a travel board hearing before the undersigned.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A compensable rating for bilateral hearing loss is denied.

REMAND

During the veteran's October 2008 hearing, he indicated that 
his ankle has worsened since his last VA examination in 
September 2007.  The veteran testified that his ankle was 
giving out more and that the doctor had told him that a 
broken screw inside his bone was causing him increased pain 
and swelling.  VA treatment records from April 2008 and May 
2008 show that the veteran reported increased pain and 
instability in his ankle in the previous six months.  There 
is an indication in these notes of the veteran being 
recommended for a brace, physical therapy and if conservative 
measures fail a consult with orthopedics to consider a 
surgical option.

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Therefore, the Board finds 
that a contemporaneous and thorough VA examination should be 
conducted to determine the current severity of the veteran's 
service-connected residuals of a fracture, right ankle, post 
operative status.  This examination should take into account 
any additional records of medical treatment not of record and 
also obtained via this remand.  Such examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.


To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  Unfortunately, 
the record does not contain a full medical opinion as to 
whether the veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his current 
service-connected disabilities.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disability disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

The medical records, at present, do not contain an adequate 
opinion whether the veteran is unemployable as the result of 
his service-connected disabilities.  While May 2006 and April 
2007 examination reports indicate the veteran is unemployed 
due to his ankle, these assertions appear to be self-reported 
by the veteran and recorded by the examiner.  There are no 
examination reports of record that address the extent of 
functional and industrial impairment or ability to obtain or 
maintain substantially gainful employment due to his current 
service-connected disabilities.

The Board notes that the veteran should be provided the 
notice for an increased rating for his residuals of a 
fracture, right ankle, post operative status, required under 
38 U.S.C.A. §  5103(a) (West 2002).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for residuals of a fracture, 
right ankle, post operative status.  The 
notice letter must explain that evidence 
is required to demonstrate the worsening 
of the service-connected condition and the 
effect of that worsening on the claimant's 
occupational and daily life, or to 
provide, at least in general terms, the 
criteria beyond the effect of the 
worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The RO should attempt to 
obtain any additional evidence identified 
by the veteran.

2.  Request the veteran's treatment 
records from the VA medical facilities in 
Columbia and Rock Hill, South Carolina, 
dated from May 2008 to the present.

3.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current nature and severity of his 
service-connected residuals of a fracture, 
right ankle, post operative status, 
including its effect on the veteran's leg.  
The examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  Any appropriate 
testing, including but not limited to 
range of motion testing should be 
conducted.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

4.  Schedule the veteran for a VA medical 
examination to determine the effect of all 
his current service-connected disabilities 
on his employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
veteran's service-connected disabilities.  
The claims file must be made available to 
and thoroughly reviewed by the examiner.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

5.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


